DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by  Sivaramakrishnam et al, US Patent 5,958,510.
Sivaramakrishnam et al teaches:
Regarding claim 1, a deposition chamber 60 for forming a poly-para-xylylene film, the deposition chamber 60 comprising: a chamber body 62; an inlet 50 coupling the chamber body to a furnace 10, 30; an outlet 66 coupling the chamber body to a vacuum pump 130, 150; and at least one heater 64 arranged on an inner surface of the chamber body 62, the heater 64 configured to raise an internal temperature of the deposition 
Regarding claims 2, 4, and 5, the specific substantially uniform internal temperature and the specific temperature of the heater is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Sivaramakrishnam et al teaches all of the claimed structure of the deposition chamber of claim 1, and is capable of setting and maintaining the substantially uniform internal temperature is about 30 to about 40°C, above room temperature, and raising the temperature of the heater to about 135 to about 155°C.  
Regarding claim 3, the heater comprises a fluid jacket 64.  
Regarding claim 4, the heater applied to the deposition chamber is raised to a temperature of above 100°C which includes the range “about 135 to about 155°C”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnam et al, US Patent 5,958,510, in view of Ide, US Patent 5,603,772, or Obu et al, US Patent Application Publication 2014/0004715 A1.

Sivaramakrishnam et al differs from the present invention in that Sivaramakrishnam et al does not teach that the heater is a heating band, a heating blanket, or a combination of any of the foregoing elements.
Ide et al teaches heating bands 22a, 22b for heating a deposition chamber 20a (Figure 4).
Obu et al teaches a heating blanket 11, 12 for heating a deposition chamber 2 (Figure 1).
The motivation for replacing the fluid jacket heater of Sivaramakrishnam et al with an alternate and equivalent heater taught by Ide, or Obu et al is to provide an alternate and equivalent heater. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the fluid jacket heater of Sivaramakrishnam et al with an alternate heater taught by Ide or Obu et al.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnam et al, US Patent 5,958,510, in view of Ide, US Patent 5,603,772.
Sivaramakrishnam et al was discussed above.
Sivaramakrishnam et al differs from the present invention in that Sivaramakrishnam et al does not teach the substantially uniform temperature or an entire internal volume of the chamber body varies by less than ± 5°C.

The motivation for replacing the heaters of Sivaramakrishnam et al with the heater and controller of Ide is to provide the substantially uniform temperature or heating the entire internal volume of the chamber body such that the temperature is uniform and varies by less than ± 1°C as taught by Ide. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heater of Sivaramakrishnam et al with the heater and controller of Ida.
Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ide, US Patent 5,603,772, in view of Sivaramakrishnam et al, US Patent 5,958,510.
Regarding claim 1, Ide teaches a deposition chamber for forming a film, the deposition chamber comprising: a chamber body 20; and at least one heater 22a, 22b arranged on a surface of the chamber body 20 (Figure 5), the heater 22a, 22b configured to raise an internal temperature of the deposition chamber body 20 to a substantially uniform internal temperature (Column 6 lines 5-8) across an entire internal volume 20a of the chamber body 20.  
Ide differs from the present invention in that Ida does not teach a deposition chamber for forming a poly-para-xylylene film with an inlet coupling the chamber body to a furnace; and an outlet coupling the chamber body to a vacuum pump.

The motivation for adding the inlet coupling the chamber body to a poly-para-xylylene furnace to the apparatus of Ide is to enable the deposition of poly-para-xylylene film in the apparatus of Ide as taught by Sivaramakrishnam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
The motivation for adding an outlet coupling the chamber body to a vacuum pump in the apparatus of Ide is to enable the remove of exhaust gases and byproducts after the deposition of the poly-para-xylylene as taught by Sivaramakrishnam et al; and to set and maintain the processing pressure as taught by Sivaramakrishnam et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a poly-para-xylylene film in the apparatus of Ide by adding an inlet coupling the chamber body Ide to a poly-para-xylylene furnace as taught by Sivaramakrishnam et al; and add an outlet coupling the chamber body of Ide to a vacuum pump to remove waste gases and byproducts and maintain the desired pressure in the apparatus of Ide as taught by Sivaramakrishnam et al.
In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Ide teaches all of the claimed structure of the deposition chamber of claim 1, and is capable of setting and maintaining the substantially uniform internal temperature is about 30 to about 40°C, above room temperature, and raising the temperature of the heater to about 135 to about 155°C.  
Regarding claim 3, Ide teaches that the heater comprises a heating band 22a, 22b.  
Regarding claim 6, Ide teaches that the substantially uniform temperature varies by less than ± 5°C (± 1°C Column 6 lines 5-8).
Regarding claim 7, Ide teaches that an entire internal volume of the chamber body varies by less than ± 5°C (± 1°C Column 6 lines 5-8).
Regarding claim 21, Ide teaches a quartz boat 25 having a plurality of shelves arranged within the chamber body to hold a plurality of wafers WF.
Claims 1-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Obu et al, US Patent Application Publication 2014/0004715 in view of Sivaramakrishnam et al, US Patent 5,958,510.
Regarding claim 1, Obu et al teaches a deposition chamber 1 for forming a film, the deposition chamber comprising: a chamber body 4; and at least one heater 11, 12 arranged on a surface of the chamber body 4 (Figure 1), the heater 11, 12 configured to raise an internal temperature of the deposition chamber body 4 to a substantially uniform internal temperature across an entire internal volume of the chamber body 4.  
Obu et al differs from the present invention in that Ida does not teach a deposition chamber for forming a poly-para-xylylene film with an inlet coupling the chamber body to a furnace; and an outlet coupling the chamber body to a vacuum pump.
Sivaramakrishnam et al was discussed above and teaches a deposition chamber 60 for forming a poly-para-xylylene film, the deposition chamber 60 comprising: a chamber body 62; an inlet 50 coupling the chamber body to a furnace 10, 30; an outlet 66 coupling the chamber body to a vacuum pump 130, 150.
The motivation for adding the inlet coupling the chamber body to a poly-para-xylylene furnace to the apparatus of Obu et al is to enable the deposition of poly-para-xylylene film in the apparatus of Obu et al as taught by Sivaramakrishnam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a poly-para-xylylene film in the apparatus of Obu et al by adding an inlet coupling the chamber body Obu et al to a poly-para-xylylene furnace as taught by Sivaramakrishnam et al; and add an outlet coupling the chamber body of Obu et al to a vacuum pump to remove waste gases and byproducts and maintain the desired pressure in the apparatus of Obu et al as taught by Sivaramakrishnam et al.
Regarding claims 2, 4, and 5, the specific substantially uniform internal temperature and the specific temperature of the heater is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & 
Regarding claim 3, Obu et al teaches that the heater comprises a heating blanket. 
Regarding claim 3, Sivaramakrishnam et al teaches that the heater comprises a fluid jacket.
Regarding claim 21, Obu et al teaches a quartz boat 9 having a plurality of shelves arranged within the chamber body to hold a plurality of wafers 10.
Regarding claim 22, each of the shelves of the plurality of shelves are arranged vertically with respect to one another. (Figure 1)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Obu et and Sivaramakrishnam et al as applied to claims 1-5, 21 and 22 above, and further in view of Ide, US Patent 5,603,772.
Obu et and Sivaramakrishnam et al differ from the present invention in that they do not teach the substantially uniform temperature or an entire internal volume of the chamber body varies by less than ± 5°C.
Ide et al teaches heating bands 22a, 22b for heating the entire internal volume 20a of the chamber body 20 (Figure 4), and that “the inner space 20a was maintained at 800 degrees centigrade ±1 degree centigrade” (Column 6 lines 5-8).

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heater of Obu et and Sivaramakrishnam et al with the heater and controller of Ida.
Response to Arguments
The amendment filed March 15, 2021 replacing “heat source” with “heater” has removed the interpretation of the claims under 112(f).
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
 In regard to the argument directed to Sivaramakrishnam et al, the Examiner disagrees for the following reasons: 
A cooler lowers a temperature, so the argued heater and cooler cannot raise the temperature of the chamber body, only the heater can raise the temperature of the chamber body. The cooler cools the substrate not the chamber body.
Applicant argues that “Although the claims do not exclude a cooler, the claim language recites that it is the heater alone, not the heater and a cooler, that raises the temperature of chamber body to a substantially uniform temperature across an entire volume of the chamber body.”, this is not persuasive because the claim language is “at least one heater . . .” is contrary to a heater alone, and “alone” is not used in the claims. 
Alternately, turning off the cooler would remove this argument and thus the apparatus of Sivaramakrishnam et al is capable of functioning in the claimed manner.
Turning off the heater would not change the function of Sivaramakrishnam et al because the function of Sivaramakrishnam et al is to deposit material on a substrate, which would still occur with the cooler off. Changing the function argument is a 103 argument and does not apply to a 102 rejection. Sivaramakrishnam et al is capable of functioning in the claimed manner.
The Examiner notes that the term “cooler” is a relative term and in the apparatus of Sivaramakrishnam et al the “cooler” could be set to a temperature just below the chamber temperature to allow the material to deposit on the substrate but still be above room temperature and thus also be a second heater. For example the heater could be set at 150 degrees C and the cooler set at 145 degrees C and the two heaters could maintain a relative temperature between 145-150 degrees C which would read on the claimed invention.
Thus Sivaramakrishnam et al anticipates the claimed invention.
	In regard to the arguments directed to Ide, the Examiner disagrees for the following reasons:
Ide clearly states in column 6 lines 5-8 that: “In fact, when the target temperature was set to 800 degrees centigrade with a tolerance of 0.5 degree 
In regard to the discrete “inside zones”, it is well known to one of ordinary skill in the art and taught by Ide that multiple “inside zones” are more accurate at maintaining a desired overall temperature in a chamber. For example if in a first zone the temperature is higher than desired, then a first heater can reduce the heat output to bring the zone temperature to the desired chamber temperature. If at the same time the temperature of the second zone is lower than the desired temperature, a second heater can raise the temperature to bring the second zone to the desired temperature. The more zones present the more accurate the inside temperature. Therefore, as taught by Ide multiple inside zones are better at maintaining the desired overall temperature the internal volume of the chamber body. Thus the heaters of Ide are configured to raise an internal temperature of the deposition chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body. 
The Examiner notes that the claim language “at least one heater” implies that heating zones are acceptable because if there are two or more heaters as allowed in the claim then there will be two or more heating zones, one for each heater.
The Examiner notes that Ide maintains the internal volume 20a of the chamber body 20 at a temperature of ± 1 degree C which is 80% more uniform than the claimed ±5 degree C of the present invention. Thus the heaters of Ide are clearly “configured to raise an internal temperature of the deposition chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body.
The Examiner notes that the term “substantially uniform temperature across an entire internal volume of the chamber body” does not mean that the entire internal volume is uniform. The term “substantially” means “about” and thus the claim limitation includes discrete zones or areas with different temperatures, and therefore, the entire internal volume cannot be uniform, and that the acceptable difference is ±5 degrees C.
In regard to the arguments directed to claim 21, the Examiner disagrees for the following reasons:
The language of the claim does not support the arguments. The claim only requires “a plurality of shelves arranged in the chamber body”. Elements of the specification (i.e. the design of the shelves from the drawings or a plurality of substrates supported on the shelves) cannot be read into the claims. 
Applicant has not provided any evidence to support the argument that one of ordinary skill in the art would not have understood that notches are not shelves.
Contrary to the argument that one of ordinary skill in the art would not have understood that notches are not shelves, in the art of vertical holders (see 
If Applicant wants the claimed shelves to be interpreted as seen in Figure 1B the claims need to be amended to clearly claim the structure shown in Figure 1B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  Takagi et al US 20100184297 also teaches a vertical boat having shelves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716